


110 HR 4347 IH: To extend the suspension of duty on Baypure

U.S. House of Representatives
2007-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4347
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2007
			Mr. Tim Murphy of
			 Pennsylvania introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the suspension of duty on Baypure
		  DS.
	
	
		1.Baypure DS
			(a)In
			 generalHeading 9902.24.63 of
			 the Harmonized Tariff Schedule of the United States (relating to Polyaspartic
			 acid, sodium salt, in aqueous solution) is amended by striking the date in the
			 effective period column and inserting 12/31/2011.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
